Citation Nr: 1455673	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  09-36 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a neurologic disability of the upper extremities.

3.  Entitlement to service connection for a neurologic disability of the lower extremities.

4.  Entitlement to service connection for a psychiatric disability, to include adjustment disorder with depression, depressive disorder not otherwise specified (NOS), and posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a headache disability.

6.  Entitlement to an initial rating higher than 10 percent for tinnitus.

7.  Entitlement to an initial rating higher than 10 percent for a lumbar strain.
8.  Entitlement to an initial compensable rating for tinea corporis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from February to May 2003 and from July 2006 to November 2007.  He also had a period of active duty for training (ACDUTRA) from February to June 2002.  He received the Combat Action Badge and Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In that decision, the RO denied entitlement to service connection for hearing loss, bilateral radiculopathy and neuropathy of the arms and legs, adjustment disorder with depression, and tensional headaches.  The RO also granted service connection for tinnitus, a lumbar strain, and tinea corporis and assigned initial 10 percent disability ratings for tinnitus and the lumbar strain and an initial noncompensable disability rating for tinea corporis.  All such ratings were effective from November 13, 2007.

The Veteran had also perfected an appeal with regard to the issue of entitlement to service connection for left ear hearing loss.  In November 2013, the RO granted service connection for this disability, and thereby resolved the appeal as to that issue.
In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.

The issues of entitlement to service connection for a psychiatric disability, a headache disability, and neurologic disability of the lower extremities and entitlement to higher initial ratings for the service-connected back disability and skin disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have current hearing loss in the right ear to an extent recognized as a disability for VA purposes.

2.  The Veteran does not have a current neurologic disability of the upper extremities.

3.  The Veteran's tinnitus is assigned the maximum authorized rating.


CONCLUSIONS OF LAW

1.  The Veteran does not have right ear hearing loss that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2014).

2.  The Veteran does not have a neurologic disability of the upper extremities that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b); 38 C.F.R. §§ 3.303, 3.304.  

3.  There is no legal basis for the assignment of an initial schedular rating higher than 10 percent for tinnitus.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is the situation in this case with respect to the appeal for a higher initial rating for tinnitus.  The facts are not in dispute; instead, resolution of the appeal is wholly dependent on interpretation of the applicable laws and regulations pertaining to ratings for tinnitus.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

With respect to the claims of service connection for right ear hearing loss and a neurologic disability of the upper extremities, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In pre-adjudication letters dated in November 2007 and January 2008, the RO notified the Veteran of the evidence needed to substantiate his claims of service connection for right ear hearing loss and neurologic disability of the upper extremities.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the November 2007 and January 2008 letters.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified relevant post-service VA treatment records.  The Veteran has not reported, and the evidence does not otherwise indicate, that he has received any relevant post-service private medical treatment for hearing loss.  In addition, the Veteran was afforded VA examinations to assess the nature and etiology of his claimed right ear hearing loss and neurologic disability of the upper extremities.

The Veteran indicated in his January 2008 claim of service connection for neurologic disability of the upper extremities (VA Form 21-4138) that he had received private treatment for his claimed neurologic disability.  In the January 2008 letter, the AOJ asked the Veteran to identify any additional relevant treatment records and to submit the appropriate release form so as to allow VA to obtain any identified relevant private treatment records.  Copies of the release form (VA Form 21-4142) were included with the letter.  The Veteran has not submitted any signed and completed VA Form 21-4142 so as to allow VA to obtain any private records of treatment for a neurologic disability.

VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran has not submitted the appropriate release form to allow VA to obtain any relevant private treatment records, VA has no further duty to attempt to obtain any private treatment records.

Analysis

I. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Hearing loss is considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition thresholds using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the claim period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

In the present case, the Veteran claims that he has current right ear hearing loss and neurologic disability of the upper extremities and that both of these disabilities had their onset during the period of service from July 2006 to November 2007.  He contends that the hearing loss is related to exposure to loud noises associated with military equipment and explosions from improvised explosive devices (IEDs) while serving in Iraq.  He also submitted a news article entitled "A Shock Wave of Brain Injuries" which indicates that those who engaged in active combat in places such as Iraq are at risk of potentially disabling neurologic disorders from the blast waves of IEDs and mortars.

As the Veteran received the Combat Action Badge, the evidence reflects that he was engaged in combat while in service.  In-service noise exposure, decreased hearing, and neurologic symptoms could be consistent with the circumstances of his service.

Where a veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships of service.  38 U.S.C.A. § 1154(b).  Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA shall accept the veteran's evidence as "sufficient proof of service connection," even if no official record of such incurrence exists.  In such a case, a factual presumption arises that the alleged injury or disease is service-connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304.

The presumptions of 38 U.S.C.A. § 1154(b) do not extend to the current disability element of a service connection claim.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997).

The Veteran's "Certificate of Release or Discharge from Active Duty" form (DD Form 214) for the period of service from July 2006 to November 2007 indicates that he was ordered to active duty in support of Operation Iraqi Freedom and that he served in Iraq from September 2006 to October 2007.  A service treatment record dated in March 2007 reveals that an IED blast occurred approximately 200 meters away from the Veteran's vehicle.

The Veteran is competent to report noise exposure (including from IED explosions), decreased hearing, and neurologic symptoms in service.  His reports of noise exposure, impaired hearing, and neurologic symptoms in combat situations in service are satisfactory evidence, the reports are consistent with the circumstances of his service in Iraq, and service treatment records confirm that he was in the close vicinity of an IED explosion.  There is no clear and convincing evidence to the contrary.  Hence, the presence of in-service noise exposure (including from IED explosions and military equipment), decreased hearing, and neurologic symptoms is conceded.

Regardless of the fact that the Veteran engaged in combat during service and even conceding the fact that he experienced the in-service noise exposure, decreased hearing, and neurologic symptoms as reported above, the claims of service connection for right ear hearing loss and neurologic disability of the upper extremities must nevertheless be denied.  The claims must be denied because, as explained below, there is no medical evidence of current right ear hearing loss as defined by VA or a current neurologic disability of the upper extremities at any time since the Veteran's claims of service connection for these disabilities were received in October 2007 and January 2008, respectively.

With respect to hearing loss, during a December 2007 VA audiologic examination the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right ear
10
10
5
30
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  

During a September 2013 VA audiologic examination the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right ear
15
15
10
25
35

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  

As for the claimed neurologic disability of the upper extremities, the Veteran was afforded a VA neurologic examination in June 2008 to assess the nature of his claimed disability.  He reported during the examination that he experienced left hand pain (especially when it was "grabbed" and trying to grasp objects hard).  There was no history of any hospitalization, surgery, nerve trauma, or neoplasm.  Examination revealed that upper extremity reflexes were somewhat diminished (1+) bilaterally.  However, muscle strength associated with the upper extremity muscles was normal (5) bilaterally, there was no motor impairment in the upper extremities, and there were no affected nerves in the upper extremities.  Also, sensation in the upper extremities was normal bilaterally, there was no muscle atrophy or abnormal muscle tone or bulk, there were no tremors, tics, or other abnormal movements, and the Veteran's gait and balance were normal.  Overall, there was no joint function affected by a nerve disorder.  

A needle electromyography and nerve conduction study of the left upper extremity was normal and there was no peripheral neuropathy or cervical radiculopathy on the left side.  The physician who conducted the June 2008 VA examination concluded that there was no peripheral nerve abnormality identified (clinically or electrodiagnostically) to explain the Veteran's reported complaints.

The Veteran has not undergone any other reported hearing examinations during the claim period and there is no medical evidence of any other treatment for right ear  hearing loss or a neurologic disability of the upper extremities during the claim period.  He is certainly competent to report the symptoms and history of his claimed right ear hearing loss and neurologic disability and the Board has no legitimate basis to challenge the credibility of his contentions.  See Jandreau, 492 F.3d at 1376-7; Buchanan, 451 F.3d at 1336.  However, the determination of whether a Veteran's hearing loss constitutes a hearing disability for VA purposes is determined by a mechanical application of the definition found in 38 C.F.R. § 3.385 to audiometric (pure tone threshold and Maryland CNC) testing results.  

Moreover, although the Veteran has expressed his belief that he has a current neurologic disability of the upper extremities, as a lay person he can only comment as to symptoms and immediately-observable relationships.  He lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to diagnose a current neurologic disability of the upper extremities. Rather, it would require medical expertise to evaluate his reported symptoms, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2014).

As application of 38 C.F.R. § 3.385 reflects that the Veteran does not have current right ear hearing loss under VA law at any time since his claim was received in October 2007, service connection for this disability is not warranted.  Also, although a specific diagnosis is not always necessary to establish service connection, the lack of any adequate competent evidence of a post-service neurologic disability of the upper extremities in this case weighs the evidence against a finding of a current disability.  

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claims.  The benefit-of-the-doubt doctrine is therefore not helpful to the Veteran in this instance and the claims of service connection for right ear hearing loss and neurologic disability of the upper extremities must be denied. See 38 U.S.C.A. §§ 1110, 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-57; 38 C.F.R. §§ 3.303, 3.385.
'
II. Higher Initial Rating

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

The Veteran requests an initial rating higher than 10 percent for his service-connected tinnitus.  The AOJ has denied his request because under DC 6260 there is no provision for assignment of a separate 10 percent rating for tinnitus of each ear.  In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court held that the pre-1999 and pre-June 13, 2003 versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the Federal Circuit and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus under 38 C.F.R. §4.87, DC 6260, and there is no legal basis upon which to award more than a single 10 percent rating.  In light of the above, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's service-connected tinnitus.  The symptoms associated with this disability are contemplated by the appropriate rating criteria as set forth above. Moreover, even if it were found that the Veteran's symptoms were not adequately contemplated by the appropriate diagnostic criteria, there is no evidence of any other related factors, such as marked interference with employment or frequent periods of hospitalization, due to the service-connected tinnitus during the claim period.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).
ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for neurologic disability of the upper extremities is denied.

Entitlement to an initial rating higher than 10 percent for tinnitus is denied.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
     
In this case, the Veteran claims that he has current psychiatric and headache disabilities that had their onset while serving in Iraq and have continued in the years since that time.  He contends that the claimed psychiatric disability is related to combat-related stressors in Iraq and that the headaches are related to exposure to IED explosions in Iraq.

The Veteran was afforded VA psychiatric examinations in May 2008, June 2009, and January 2011 and was diagnosed as having adjustment disorder with depression and depressive disorder NOS.  However, no opinions were provided as to the etiology of these disabilities.  Thus a remand is necessary to afford the Veteran a new VA psychiatric examination to obtain an opinion as to the etiology of his current psychiatric disability.

As for the claim of service connection for a headache disability, a VA examination was conducted in December 2007 and the Veteran was diagnosed as having tensional headaches.  The physician who conducted the examination opined that the Veteran's headaches were not likely ("less likely than not") related to IEDs in service.  However, no additional explanation or rationale was provided for this opinion.  Hence, this opinion is inadequate and a remand is also necessary to obtain a new opinion as to the etiology of the Veteran's current headache disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

With respect to the appeal for a higher initial rating for a lumbar strain, disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2014), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R § 4.59 (2014).

The Veteran was afforded a VA examination in September 2013 to determine the severity of his service-connected back disability.  The ranges of motion of the thoracolumbar spine were reported and it was noted that there was pain at 40 degrees of forward flexion and 15 degrees of extension.  However, the Veteran was able to perform flexion to 70 degrees and extension to 30 degrees or greater.  Also, the examiner noted that there was functional loss, functional impairment, and/or additional limitation of range of motion of the thoracolumbar spine after repetitive use in terms of pain on movement.  However, the examiner did not specify at what point, if any, pain caused functional impairment.  Thus, clarification is required.  See Mitchell, 25 Vet. App. at 43-4; 38 C.F.R. §§ 4.40, 4.45, 4.59.

Additionally, in light of the fact that additional evidence will be obtained regarding the state of any neurologic disability of the lower extremities during the examination to assess the Veteran's service-connected back disability, the Board will defer adjudication of the claim of service connection for neurologic disability of the lower extremities.

As for the appeal for an initial compensable rating for tinea corporis, the Veteran was most recently afforded a VA examination in September 2013.  The examination report indicates that he reported that he experienced flare ups of his skin disease, especially during the summer or upon sun exposure.  The most recent flare up had occurred in June 2013.  Examination of the skin was unremarkable and the skin was noted to be normal at the time of the September 2013 examination.

When a claimant's medical history indicates that his disability undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence or flare up in order to provide a proper disability rating. Ardison v. Brown, 6 Vet. App. 405, 407.

The September 2013 VA examination was apparently conducted during a period of remission of the Veteran's service-connected skin disease.  However, he has specifically identified certain periods when he experiences flare ups of the disability (i.e. during the summer).  Thus, the September 2013 VA examination is inadequate and a new examination is required to attempt to more accurately assess the current severity of the Veteran's service-connected tinea corporis during a period of flare up.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014); see 38 C.F.R. § 19.9 (2014).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability, including PTSD.  All indicated tests and studies shall be conducted, including psychological testing to help determine the nature of the Veteran's acquired psychiatric disability.

The claims folder, including a copy of this remand and all relevant evidence contained in VBMS and the Virtual VA system, must be sent to the examiner for review.

For any current psychiatric disability identified (i.e. any psychiatric disability diagnosed since January 2008), the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current disability had its clinical onset during any period of active service, had its clinical onset in the year immediately following any period of service (in the case of any currently diagnosed psychosis), is related to the Veteran's psychiatric symptoms in service, is related to his reported stressors in service (including participation in combat in Iraq), or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the examiner shall specifically acknowledge and comment on any psychiatric disabilities diagnosed since January 2008 (including, but not limited to, adjustment disorder with depression, depressive disorder NOS, and any PTSD), all evidence of psychiatric symptoms in the Veteran's service treatment records (including the reports of psychiatric symptoms on a September 2007 Post Deployment Health Assessment and an October 2007 Health Readiness Survey), the evidence of exposure to IED explosions in service, all of the Veteran's reported stressors in service (including combat-related stressors in Iraq), and the lay reports of a continuity of psychiatric symptomatology in the years since service.  If the Veteran meets the criteria for a diagnosis of PTSD, the examiner shall specify the stressors that support the diagnosis.

For purposes of the above opinion, the opinion provider shall presume that the Veteran's reports of psychiatric symptoms, stressors, and exposure to IED explosions in service are accurate.

The absence of evidence of a specific stressor or of treatment for psychiatric problems in the Veteran's service records cannot, standing alone, serve as the basis for a negative opinion.  

The examiner must provide reasons for each opinion given.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current headache disability.  All indicated tests and studies shall be conducted.  

The claims folder, including a copy of this remand and all relevant evidence contained in VBMS and the Virtual VA system, must be sent to the examiner for review.

For any current headache disability identified (i.e. any headache disability diagnosed since October 2007), the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current disability had its clinical onset during any period of active service, had its clinical onset in the year immediately following any period of service (in the case of any currently diagnosed organic disease of the nervous system), is related to the Veteran's headaches in service, is related to his exposure to IED explosions in service, or is otherwise the result of a disease or injury in service.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on any headache disabilities diagnosed since January 2008 (including, but not limited to, tensional headaches), all evidence of headaches in the Veteran's service treatment records (including the report of headaches on a September 2007 Post Deployment Health Assessment), the evidence of exposure to IED explosions in service, and the Veteran's reports of a continuity of headache symptomatology in the years since service.

For purposes of the above opinion, the opinion provider shall presume that the Veteran's reports of headaches and exposure to IED explosions in service are accurate.

The absence of evidence of treatment for headaches in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  

The examiner must provide reasons for each opinion given.

3.  Schedule the Veteran for a VA examination to evaluate the current severity of his lumbar strain.  All indicated tests and studies shall be conducted.

The claims folder, including a copy of this remand and all relevant records contained in VBMS and the Virtual VA system, must be sent to the examiner for review.

The ranges of thoracolumbar spinal motions shall be reported in degrees.  The examiner shall also specify what, if any, additional range-of-motion loss (in degrees) is due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain.  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall report whether there is any ankylosis of the thoracolumbar spine or entire spine.  If ankylosis is present, the examiner shall specify whether it is favorable or unfavorable and the angle at which the spine is held.

The examiner shall also report the total duration of any incapacitating episodes due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician during any 12 month period.

If the Veteran exhibits radiculopathy, the examiner shall specify the nerves affected by a lumbar strain and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

The examiner must provide reasons for any opinion given.

4.  Contact the Veteran and coordinate with him to schedule a VA skin and scars examination during a time in which he is experiencing a flare up of his tinea corporis (particularly during the summer).  All such efforts shall be documented in the claims file.

If it is not possible to schedule the examination during a flare up, the reason must also be documented in the claims file.  All indicated tests and studies shall be conducted.  

The claims folder, including a copy of this remand and all relevant records contained in VBMS and the Virtual VA system, must be sent to the examiner for review. 

The examiner shall report the percentage of the Veteran's entire body and the percentage of his exposed areas affected by the service-connected tinea corporis (including during any periods of flare up if the examination is not conducted during such a period).

The examiner shall also note any systemic therapy that has been provided for the Veteran's service-connected tinea corporis during the past 12 month period and the frequency and duration of any such treatment.

The examiner shall note whether the Veteran experiences flare ups of his service-connected tinea corporis and, if so, whether the examination is being conducted during a period of flare up.  The examiner shall also note whether there are any specific periods during which any such flare ups occur or whether they are intermittent/unpredictable.

The examiner shall also report the nature and severity of any scars associated with the service-connected tinea corporis, to include whether any scar causes any loss of function.  Each scar size, and whether any scar is superficial, deep, nonlinear, unstable, or painful shall also be noted.

The examiner must provide reasons for any opinion given.

5.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


